Siebecker, C. J.
The county court held that the executor was not required to pay interest on the bequests above set forth from the date of the testator’s death. This holding is challenged on the grounds that (1) since the beneficiaries ■received from the testator a substantial monthly amount as a gratuity for their support for years prior to his death, the relationship of the beneficiaries to testator was that of dependents, and hence these provisions of the will are within the exception to the rule that interest on a general legacy does not commence to accrue until one year after the death of testator; (2) that they are bequests of the interest for life on funds bequeathed in trust and remainder over, and therefore the life tenant is entitled to interest on the fund from the date of the testator’s death; and (3) that the provisions of the will show an intent on the part of the testator that the life tenants were to be paid interest on these funds from his death.
The view we take of this case renders immaterial the exception urged by appellant to the court’s refusal to find as a fact that the designated beneficiaries, who were to receive the interest on the funds given in trust, had received substantial financial assistance from testator in his lifetime for their necessary support and maintenance. It is the rule that general legacies do not bear interest until one year after the date of testator’s death, unless the will shows a contrary intent, and for the reason that in law such legacies are not due until one year after testator’s death. “Though the testator directed payment of the legacy 'as soon as possible,’ or ‘with interest,’ this does not change the rule; nor are phrases readily construed as justifying later payments without allowance of interest.” 2 Schouler, Wills, § 1481. If the will shows a clear intent of testator that interest is to be paid from death, the bequest carries interest. • Legacies in payment of testator’s debts, or for support of infants, widows, or dependents, are held to be exceptions to the foregoing *316general rule, and interest thereon is allowed from the date of the testator’s death. Ibid. § 1482./ 1 . Underhill, Wills,- §§ 428, 429; 3 Redfield, Wills, § 186. ...
In Welsh v. Brown, 43 N. J. Law, 37,. the court,- in dealing with the subject of life legacies and interest thereon, held-that general legacies are to be paid out of testator’s- estate at the expiration of one year from testator’s- death,- and if not so paid will bear interest as damages from that- date.. The exceptions to this rule are' specified by the court. • The court also adverts to the distinction between an annuity and' the bequest of the interest of a specified sum. . Respecting, the bequest of such interest it holds: “It-is not a-stated sum, but may be more or less, according to the -earning- of -the capital; in this respect it does not possess-t-he characteristics of an annuity, but is merely interest or-income. It is payable annually; in this respect it possesses a characteristic common alike to an annuit)^ and to interest, but not peculiar to either..” Marsh v. Taylor, 43 N. J. Eq. 1, 10 Atl. 486; Flummerfelt’s Ex’rs v. Flummerfelt, 51 N. J. Eq. 432, 26 Atl. 857; Fenton v. Hall, 235 Ill. 552, 85 N. E. 936; 2 Alexander, Wills, § 666. In Evans v. Foster, 80 Wis. 509, 50 N. W. 410, this court approves the rule that general legacies are not due until one year after testator’s death and that interest begins to run thereon from the expiration of one 3^ear from such death.
Do the provisions of the will, in the light of the facts surrounding the testator, indicate that he intended that interest should be paid to the life tenants on the legacies put in trust for their benefit? All of the bequests to .the trust company for benefit of life tenants are directed to be held in trust for the purposes specified, with the specific direction that the sums so bequeathed shall be invested by the trustee and the interest thereon paid to the life tenants. It is evident that the testator expected his executor to take possession of his estate and to make payment of these bequest's in the usual course of administration of his estate. It is not *317to be inferred that he expected that he would accomplish this in less than one year. It is to be noted that he directs the executor to pay to the trustee the specified bequests in money. His estate consisted largely of securities which he evidently intended the executor should convert into money to enable him to pay the trustee these legacies. The trustee is directed to invest the funds and pay “the interest on the same” to the designated beneficiaries., These provisions manifest an intention by the testator that the life tenants were to receive the interest on the legacies he provided for them from the time they were payable to the trustee, which is one year after his death.
It is considered that the court correctly held that the executor was not required to pay the trustee interest on the legacies in question for the year following testator’s death.
By the Court. — That part of the order appealed from by the Trust Company is affirmed.